PURCHASE AGREEMENT

This Purchase Agreement is made and entered into this 10th day of June 2014,
between Louis “Tiny” Paveglio (“PURCHASER”) a resident of Florida; and
Kopjaggers Consulting, LLC (“Seller”).

WHEREAS, Seller own an aggregate of 10,000,000 shares of common stock, no par
value (the “Shares”) in Kopjaggers, Inc. (“KOJA”), representing approximately
95% of the current issued and outstanding, of which PURCHASER wishes to purchase
3,898,000 shares (the “Interests”); and

WHEREAS, PURCHASER desires to purchase the Interests from Seller on the terms
hereafter set forth and Seller agrees to sell the Interests to PURCHASER;

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are expressly acknowledged by the parties, it is hereby agreed as follows:

I) PURCHASE

A)

Share Purchase.  Seller hereby agrees to sell to PURCHASER all rights and
obligations held in the Interests held by Seller at a price of $0.015 per share
based upon the a mutually agreed purchasing price.

B)

Delivery. Upon receipt of payment equal to $58,470 to the Seller, Seller shall
deliver to the transfer agent of record, a) certificates representing the
Shares, and b) signed stock powers with bank medallion guarantee or equivalent
signature guarantee under the jurisdiction of the Seller’s residence.

II) PURCHASER’S REPRESENTATIONS AND WARRANTIES. Purchaser represents and
warrants to Seller and to the Company that:

A)

Non-affiliate Status. Purchaser is not, and has not for in excess of ninety (90)
days been, and subsequent to the Transfer Closing Date will not be, an
“Affiliate” of the Company, as that term is defined by Rule 144 under the 1933
Act. Purchaser is not acting in concert with any other person in a manner that
would require their sales of securities to be aggregated for purposes of Rule
144 or would cause Purchaser to be considered an “Underwriter” as that term is
defined by Section 2 of the 1933 Act.

B)

Company Information. Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company, including copies of the Company most recent publicly available
financial statements as available. Purchaser and its advisors have been afforded
the opportunity to ask questions of Seller. Neither such inquiries nor any other
due diligence investigation conducted by Purchaser or any of its advisors or
representatives shall modify, amend or affect Purchaser’s right to rely on
Seller’s representations and warranties contained in Section V below. Purchaser
understands that its investment in Shares, involves a significant degree of
risk.

C)

Authorization; Enforcement. This Agreement has been duly and validly authorized
by Purchaser. This Agreement has been duly executed and delivered on behalf of
Purchaser, and this Agreement constitutes a valid and binding agreement of
Purchaser enforceable in





bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.

D) No Brokers. Purchaser has taken no action which would give rise to any claim
by any person for brokerage commissions, finder’s fees or similar payments
relating to this Agreement or the transactions contemplated hereby.

II) REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and warrants to
Purchaser that:

A) Authorization; Enforcement. (i) Each Seller has all requisite power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and to sell the Interests in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by Each
Seller and the consummation by it of the transactions contemplated hereby
(including without limitation, the sale of the Interests to Purchaser) have been
duly authorized by Each Seller and no further consent or authorization of Each
Seller or its members is required, (iii) this Agreement has been duly executed
and delivered by Each Seller, and (iv) this Agreement constitutes a legal, valid
and binding obligation of Each Seller enforceable against Each Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies or by other equitable principles of general application.

B)

Title. Each Seller has good and marketable title to the Interest, free and clear
of all liens, pledges and encumbrances of any kind.

C)

No Conflicts. The execution, delivery and performance of this Agreement by Each
Seller and the consummation by Each Seller of the transactions contemplated
hereby (including, without limitation, the sale of the Interests to Purchaser)
will not (i) violate or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which with notice or lapse of time or
both could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, note, bond, indenture
or other instrument to which Each Seller is a party, or (ii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which Each Seller is subject) applicable to
Each Seller or by which any property of the Each Seller are bound or affected.
Except as specifically contemplated by this Agreement and as required under the
1933 Act and any applicable federal and state securities laws, neither Each
Seller nor the Company is required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency,
regulatory agency, self regulatory organization or stock market or any third
party in order for it to execute, deliver or perform any of its obligations
under this Agreement in accordance with the terms hereof. Except for filings
that may be required under applicable federal and state securities laws in
connection with the issuance and sale of the Shares, all consents,
authorizations, orders, filings and registrations which Each Seller is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.

D)

No Brokers. Each Seller has taken no action which would give rise to any claim
by any





Agreement or the transactions contemplated hereby.

E)

Title. Each Seller has good and marketable title to the relevant Shares, free
and clear of all liens, pledges and encumbrances of any kind.

F)

No Other Representations. Seller makes no representations or warranties with
respect to the Company, its financial status, earnings, assets, liabilities,
corporate status or any other matter.

IV) GOVERNING LAW; MISCELLANEOUS.

A)

Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITH SUCH STATE, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICT OF LAWS. THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN THE COUNTY
OF NASSAU, NEW YORK WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT,
THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES
FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE

OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL
AFFECT ANY PARTY’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
THE PARTIES AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER. THE PARTIES HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.

B)

Counterparts; This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party. This Agreement, once executed by
a party, may be delivered to the other party hereto by facsimile, email, or any
other transmission common to business at present a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

C)

Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.

D)

Severability. In the event that any provision of this Agreement is invalid or
enforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.





E)

Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Seller nor Purchaser makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.

F)

Notices. Any notices required or permitted to be given under the terms of this
Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be as provided in Schedule “B” attached
hereto. Seller may change its address by notice similarly given to each
Purchaser. Each Purchaser may change its address by notice similarly given to
Seller.

G)

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither Seller nor
Purchaser shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to Section II(F), Purchaser may assign its rights hereunder to any
person that purchases the same in a private transaction from Purchaser or to any
of its “Affiliates,” without the consent of Seller.

H)

Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

I)

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

J)

No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

THIS SPACE LEFT INTENTIONALLY BLANK SIGNATURE PAGE TO FOLLOW

PURCHASER By:





PURCHASER

By:

Date:

SELLERS

By:

Date:

Company Acknowledgment and Consent

The undersigned acknowledges and agrees to the representations, covenants and
agreements made by it in Section 1(d) of this Agreement.

By:

Title:

SCHEDULE B

ADDRESSES FOR NOTICE

Sellers;

Purchaser





PURCHASER

By:

Date:

Sellers:    s/s

5


ENDNOTES

person for brokerage commissions, finder’s fees or similar payments relating to
this




Date:




6





